

115 HR 1747 IH: Brownfields Authorization Increase Act of 2017
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1747IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Pallone (for himself and Mr. Tonko) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to
			 reauthorize and improve the Brownfields revitalization program, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Brownfields Authorization Increase Act of 2017. 2.Clarification of State or local government ownershipSection 101(20)(D) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(20)(D)) is amended by striking involuntarily the first place it appears.
		3.Nonprofit organization eligibility
 (a)Definition of eligible entitySection 104(k)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended—
 (1)in subparagraph (G), by striking Alaska; or and inserting Alaska;; (2)in subparagraph (H), by striking Indian community. and inserting Indian community; or; and
 (3)by adding at the end the following new subparagraph:  (I)a nonprofit organization, including—
 (i)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code;
 (ii)a limited liability corporation in which all managing members or all members are organizations described under clause (i);
 (iii)a limited partnership in which all general partners are— (I)organizations described under clause (i);
 (II)limited liability corporations whose members are all organizations described under clause (i); or (III)any combination of subclauses (I) and (II); or
 (iv)a qualified community development entity, as defined in section 45D(c)(1) of the Internal Revenue Code of 1986..
 (b)Conforming amendmentsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)in paragraph (3)— (A)in subparagraph (A)(ii)—
 (i)by striking or nonprofit organizations; and (ii)by striking or organization; and
 (B)in subparagraph (B)(ii)— (i)by striking or other nonprofit organization; and
 (ii)by striking or nonprofit organization; and (2)in paragraph (6)(A), by striking or nonprofit organizations.
 4.Increased funding limit for direct remediationSection 104(k)(3)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)), as amended in section 3(b) of this Act, is further amended—
 (1)in clause (ii)— (A)by striking $200,000 and inserting $750,000; and
 (B)by inserting , except that during the period of fiscal years 2018 through 2022, the President may, on not more than 2 occasions, waive such $750,000 limitation to permit the entity to receive a grant in an amount not to exceed $1,500,000 for a site to be remediated based on special circumstances, as determined by the President after site to be remediated; and
 (2)by adding after clause (ii) the following:  The President may transfer any duties under this subparagraph to the Administrator..
 5.Indirect costsSubparagraph (B) of section 104(k)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(4)) is amended—
 (1)in clause (i), by striking subclause (III) and redesignating subclauses (IV) and (V) as subclauses (III) and (IV), respectively; and
 (2)by striking clause (ii) and inserting the following:  (ii)Acceptable use of funds (I)In generalIn addition to other acceptable purposes described in this subsection, a grant or loan under this subsection may be used for payment for the costs of—
 (aa)investigation and identification of the extent of contamination; (bb)design and performance of a response action; and
 (cc)monitoring of a natural resource. (II)Indirect costsNot more than 10 percent of a grant or loan under this subsection may be used for the payment of indirect costs..
 6.Eligibility for funding for brownfield sites acquired prior to January 11, 2002Subparagraph (B) of section 104(k)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(4)), as amended in section 5 of this Act, is further amended by striking clause (iii) and inserting the following:
			
 (iii)ExceptionsNotwithstanding clause (i)(III), the Administrator may use funds made available to carry out this subsection for one or more of the following:
 (I)To make a grant under paragraph (2) to an eligible entity that acquired a brownfield site to be covered by the grant on or before January 11, 2002.
 (II)To make a grant under paragraph (3) to an eligible entity if such eligible entity, except as otherwise provided in this subclause, satisfies all of the elements set forth in section 101(40) to qualify as a bona fide prospective purchaser, except that the date of acquisition of the brownfield site was on or before January 11, 2002. The Administrator may make exceptions with regard to compliance with the elements set forth in section 101(40) based on mitigating circumstances, including any of the following:
 (aa)The brownfield site was acquired prior to May 31, 1997, and compliance with all appropriate inquiry (as required under section 101(40)(B)) cannot be fairly determined.
 (bb)A current site assessment of the brownfield site has found no evidence that the eligible entity caused or exacerbated contamination found at the site or failed to exercise appropriate care (as required under section 101(40)(D)) with respect to contamination found at the site.
 (cc)The eligible entity held a public hearing with respect to the grant application and no substantive testimony was offered that indicates that the eligible entity caused or exacerbated contamination found at the site or failed to exercise appropriate care (as required under section 101(40)(D)) with respect to contamination found at the site.
 (dd)There are other circumstances that make compliance with the elements set forth in section 101(40) impractical and not in the public interest.
 (III)To make a grant or loan under this subsection to an eligible entity if such entity— (aa)acquired ownership of the brownfield site at least 30 years prior to the date of the grant or loan, but not later than May 31, 1997;
 (bb)did not cause or contribute to the contamination on the brownfield site; and (cc)can reasonably indicate why such entity cannot comply with the elements set forth in section 101(40) to qualify as a bona fide prospective purchaser..
		7.Multi-purpose brownfield grants
 (a)Multi-Purpose grant programSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)by redesignating paragraph (12) as paragraph (15); (2)by redesignating paragraphs (4) through (11), as amended, as paragraphs (5) through (12), respectively; and
 (3)by adding after paragraph (3) the following new paragraph:  (4)Multi-purpose brownfield grants (A)Establishment of programSubject to paragraphs (5) and (6), the Administrator shall establish a program to provide multi-purpose grants to eligible entities, where warranted, as determined by the Administrator based on considerations under paragraph (3)(C), to be used to inventory, characterize, assess, conduct planning related to, or remediate (or any combination thereof), one or more brownfield sites in an area, in amounts not to exceed $1,500,000 per grant.
 (B)Additional considerationsIn addition to the considerations under paragraph (3)(C), the Administrator, in determining to award a multi-purpose grant under the program under subparagraph (A), shall consider the extent to which the eligible entity demonstrates—
 (i)an overall plan for revitalization of brownfield sites in the area in which the multi-purpose grant will be used;
 (ii)the capacity to conduct the range of eligible activities that will be funded by the multi-purpose grant; and
 (iii)that a multi-purpose grant is appropriate for meeting the needs of the area in which the grant will be used.
 (C)Grant fundsGrants provided under the program established under subparagraph (A) shall be expended not later than 3 years after the award of grant funding to the eligible entity, unless the Administrator determines that an extension of not more than 2 years is justified.
 (D)OwnershipA recipient of a grant under this paragraph may not use amounts from such grant on remediation of a brownfield site until such recipient owns such site.
 (E)Existing authorityNothing in this paragraph shall limit any other authority of the President or the Administrator under this subsection..
				(b)Conforming amendments
 (1)Section 104(k)(3)(A) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)), as amended, is further amended by striking Subject to paragraphs (4) and (5) and inserting Subject to paragraphs (5) and (6).
 (2)Section 104(k)(3)(C) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(C)) is amended by inserting or paragraph (4) after under subparagraph (A)(ii) or (B)(ii).
 8.Program for sustainable reuse and alternative energy on brownfield sitesSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended by adding after paragraph (12), as redesignated by section 7(a)(2) of this Act, the following new paragraph:
			
				(13)Program for sustainable reuse and alternative energy on brownfield sites
 (A)Establishment and use of fundsThe Administrator shall establish a program to make grants, on a competitive basis, to eligible entities to be used at one or more brownfield sites for projects that reduce environmental impact, increase community livability, and encourage sustainability, including—
 (i)sustainable reuse planning and site analysis, including— (I)site characterization and assessment;
 (II)area and corridor sustainability plans; and (III)engineering or feasibility analysis of environmentally beneficial site improvements;
 (ii)remediation; (iii)ecosystem restoration; and
 (iv)habitat restoration. (B)Project selectionIn addition to the criteria under paragraph (6), in selecting grant recipients under this paragraph, the Administrator shall take into consideration the extent to which a grant will facilitate future use of a brownfield site in an environmentally beneficial and sustainable manner, including the potential for renewable energy production and green infrastructure, including greenways and hike-bike trails, green buildings, and mixed use and transit-oriented development in smart growth locations..
 9.Staff for small, disadvantaged, or rural communitiesSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended by adding after paragraph (13) (as added by section 8 of this Act) the following:
			
 (14)Staff for small, disadvantaged, or rural communitiesThe Administrator, upon approval of an application made by an eligible entity serving a community that has a small population, is disadvantaged, or is in a rural location, and in accordance with the applicable provisions of subchapter VI of chapter 33 of title 5, United States Code, may assign employees of the Environmental Protection Agency to such eligible entity to build local capacity for the remediation and revitalization of brownfield sites located in such communities. The Administrator shall determine, consistent with existing law and regulation in effect as of the date of enactment of this paragraph and subject to comment and public review, what qualifies as a community that has a small population, is disadvantaged, or is in a rural location for purposes of this paragraph, provided that such definitions include rural municipalities, municipalities with populations of up to 20,000, and municipalities in which the median household income is at or less than 2/3 of the State average..
 10.Small community technical assistance grantsParagraph (7)(A) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 7(a)(2) of this Act) is amended—
 (1)by striking The Administrator may provide, and inserting the following:  (i)DefinitionsIn this subparagraph:
 (I)Disadvantaged areaThe term disadvantaged area means an area with an annual median household income that is less than 2/3 of the statewide annual median household income, as determined by the latest available decennial census.
 (II)Small communityThe term small community means a community with a population of not more than 20,000 individuals, as determined by the latest available decennial census.
 (ii)Establishment of programThe Administrator shall establish a program to provide grants that provide,; and (2)by adding at the end the following:
				
					(iii)Small or disadvantaged community recipients
 (I)In generalSubject to subclause (II), in carrying out the program under clause (ii), the Administrator shall use not more than $1,500,000 of amounts made available to carry out this paragraph to provide grants to eligible entities and institutions of higher education, as determined by the Administrator, to assist small communities, Indian tribes, rural areas, or disadvantaged areas in achieving the purposes described in clause (ii).
 (II)LimitationEach grant awarded under subclause (I) shall be not more than $10,000.. 11.Authorization of appropriations (a)Authorization of appropriationsSubparagraph (A) of paragraph (15) (as redesignated by section 7(a)(1) of this Act) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended to read as follows:
				
 (A)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— (i)$350,000,000 for fiscal year 2018;
 (ii)$400,000,000 for fiscal year 2019; (iii)$450,000,000 for fiscal year 2020;
 (iv)$500,000,000 for fiscal year 2021; (v)$550,000,000 for fiscal year 2022; and
 (vi)$600,000,000 for fiscal year 2023.. (b)Set aside for program for sustainable reuse and alternative energy on brownfield sitesParagraph (15) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)), as redesignated by section 7(a)(1) of this Act and as amended by subsection (a) of this section, is further amended by adding after subparagraph (B) the following new subparagraph:
				
 (C)Set aside for program for sustainable reuse and alternative energy on brownfield sitesOf amounts made available each fiscal year pursuant to subparagraph (A), at least 7.5 percent of such amounts shall be used to carry out the program under paragraph (13)..
 12.State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows:
			
 (3)FundingThere are authorized to be appropriated to carry out this subsection— (A)$70,000,000 for fiscal year 2018;
 (B)$80,000,000 for fiscal year 2019; (C)$90,000,000 for fiscal year 2020;
 (D)$100,000,000 for fiscal year 2021; (E)$110,000,000 for fiscal year 2022; and
 (F)$120,000,000 for fiscal year 2023 and each fiscal year thereafter.. 